Citation Nr: 1453000	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a nasal condition.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for a disability manifested by joint pain.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, anxiety, memory loss, loss of appetite, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard from September 1994 to December 2003, with active duty service from February 2003 to December 2003 (including service in the Southwest Asia theater of operations from April 2003 to September 2003).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In September 2011, these matters were remanded for additional development by a Veterans Law Judge other than the undersigned.  It has now been assigned to the undersigned.  

[In 2011, the appeal included a claim of service connection for a left foot disability.  A November 2012 rating decision subsequently granted service connection for residuals of a left foot injury.  Accordingly, that issue is no longer before the Board.]

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.
2.  The Veteran's nasal condition, diagnosed as chronic rhinitis, is attributed to a known clinical diagnosis; it was not manifested in service and is not shown to be related to his service. 

3.  The Veteran's migraine headaches are attributed to a known clinical diagnosis; they were not manifested in service and are not shown to be related to his service.

4.  The Veteran's joint pain, while undiagnosed, is asymptomatic, and there are no objective indications of a qualifying chronic disability related to such.


CONCLUSIONS OF LAW

1.  Service connection for a nasal condition, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  Service connection for migraines, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

3.  Service connection for a disability manifested by joint pain, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in September 2006 and August 2007, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the November 2012 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice VA and private treatment records have been secured.  Pursuant to the Board's remand, the RO arranged for a VA joints examination and a VA general examination in October 2011, and a VA PTSD examination in November 2011.  The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Although the October 2011 VA joints examiner did not review the record, the Board finds that this does not diminish the report's probative value as the examiner obtained the Veteran's subjective history and considered such in providing his opinion.  Nieves-Rodriguez, 22 Vet. App. at 295.  The RO's actions substantially complied with the September 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Nasal Condition

A nasal condition was not manifested in service.  The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis relating to a nasal condition.   In an undated post-deployment health assessment, he reported that his health stayed the same or improved during the deployment and denied any runny nose or difficulty breathing.

On October 2011 VA examination, the Veteran denied any nasal condition while in service.  Instead, he reported that his nasal condition began in 2004, a year after his deployment.  Although he reported being treated with some improvement, the record is silent for any postservice treatment for a nasal condition.  In fact, during VA treatment in February 2004, he specifically denied any nose bleeds, nasal discharge, or sinus diseases.

On physical examination, the Veteran's nasal vestibule and septum were normal.  There were no obstructions and no polyps.  Boggy turbinates were noted.  The examiner diagnosed chronic rhinitis.  The examiner opined that the Veteran's chronic rhinitis is not caused by or a result of his military service as there is no evidence of such in the Veteran's claims folder.

After taking into consideration the Veteran's statements and the medical evidence of record, the Board finds that there is nothing in the record that establishes a relationship between his current nasal condition and his active military service.  The STRs are silent for complaints of or treatment for a nasal condition.  Furthermore, the VA examiner clearly opined that the Veteran's nasal condition was not related to his service.  

The only evidence indicating a relationship exists between the Veteran's current nasal condition and his military service is his own lay opinion.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matter requires medical expertise.  See 38 C.F.R. § 3.159(a)(1).   Because he is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his nasal condition and his military service.

Because the Veteran is a Persian Gulf Veteran, the Board has also considered whether the provisions of 38 C.F.R. § 3.317 are applicable.  However, because his nasal condition is not related to an undiagnosed illness (since it has been diagnosed as chronic rhinitis), the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for a nasal condition cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a nasal condition is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Service Connection for Migraines 

Migraines were not manifested in service.  The Veteran's STRs are silent for any complaint, finding, treatment, or diagnosis relating to migraines.  In an undated post-deployment health assessment, he reported that his health stayed the same or improved while deployed.  He also denied any headaches.  During VA treatment in February 2004, he continued to deny having any headaches.

On October 2011 VA examination, the Veteran denied any headaches while in service.  Instead, he reported that his headaches began after returning from Kuwait.  He described generalized headaches with associated phonobia, which last half a day and improve with medication.  He denied seeking treatment for his headaches.   The examiner diagnosed migraine headaches and opined that they were not caused by or a result of the Veteran's military service since there was no evidence of such in his claims folder.

After taking into consideration the Veteran's statements and the medical evidence of record, the Board finds that there is nothing that establishes a relationship between his current migraines and his service.  The STRs are silent for complaints of or treatment for migraines.  Additionally, the Veteran has denied seeking any treatment for migraines postservice.  Furthermore, the VA examiner clearly opined that the Veteran's migraines were not related to his military service.  

The only evidence indicating a relationship exists between the Veteran's current migraines and his military service is his own lay opinion.  As discussed above, he is not competent to establish a medical diagnosis or show a medical etiology.  See 38 C.F.R. § 3.159(a)(1).   Accordingly, his statements are afforded little weight as to whether a nexus exists between his headaches and his military service.

Additionally, as the Veteran's headaches are not related to an undiagnosed illness (since they have been diagnosed as migraines), the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for migraines cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's migraines and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.  Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Disability Manifested by Joint Pain 

At the outset, the Board notes that the Veteran's claim for service connection was not specific as to the joint(s) involved.  His statements during VA treatment appear to show that his only complaint of joint pain is related to his left ankle.  During VA treatment in January 2004, he complained of discomfort and pain in his left foot while walking long distances and while running.  During VA treatment in February 2004, he complained of pain in the left foot when running but stated that he otherwise enjoys excellent health.  He specifically acknowledged "joint pain" but did not specify the joint involved.   

The Veteran's STRs show that he was treated for a non-movable raised nodule on the left foot and that he later suffered a left foot injury in service.  As mentioned above, he has been separately service-connected for residuals of a left foot injury.

On October 2011 VA joints examination, the Veteran denied any onset of joint pain, any history of hospitalization or surgery, any history of trauma to the joints, and any history of neoplasm.  The examiner noted no deformity, giving way, instability, pain, stiffness, weakness, incoordination, or decreased speed of joint motion of the left ankle.  The Veteran denied any episodes of dislocation or subluxation, any locking episodes, joint effusion, symptoms of inflammation, or joint disease flare-ups.  He also denied having any conditions that affect the motion of the joint.  There were no constitutional symptoms or incapacitating episodes of arthritis, no standing limitations, and no function limitations on walking.

On physical examination, the examiner noted that a weight-bearing joint was affected but that there was no evidence of abnormal weight-bearing.  There was no ankle instability, tendon abnormality, angulation of the left ankle, or joint ankylosis.  In fact, there was no joint abnormality detected at all.  Because the Veteran had no complaints regarding his left ankle joint and because the left ankle was normal on examination, the examiner concluded that the Veteran does not have a left ankle disability.

In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the Veteran is a Persian Gulf Veteran, however, service connection may alternatively be established for a chronic disability resulting from an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes that the Veteran has specifically denied any joint pain and this has been confirmed by physical examination.  Accordingly, as there are no objective indications of a qualifying chronic disability for which service connection may be granted, service connection for a disability manifested by joint pain cannot be granted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Based on the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim. Therefore, service connection for joint pain must be denied.  See Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a nasal condition is denied.

Service connection for migraines is denied.

Service connection for a disability manifested by joint pain is denied.



REMAND

Regarding the claim of service connection for a psychiatric disability, to include PTSD, depression, anxiety, memory loss, loss of appetite, and a sleep disorder, the Board finds that further development is required to ensure compliance with the September 2011 Board remand instructions.   See Stegall, 11 Vet. App. at 268.

The Board's remand instructed the examiner to specifically indicate whether the Veteran has a current psychosis that manifested within the initial postservice year. The November 2011 VA PTSD examiner did not address this issue.

On examination, the Veteran denied any mental symptoms and only complained of loss of appetite.  He identified his only stressor as feeling discriminated against in service.  Although the examiner noted that the Veteran's private treatment records included a diagnosis of PTSD, she concluded, without explanation, that the Veteran does not have a mental disorder that conforms to DSM-IV criteria.  However, she also diagnosed depressive disorder not otherwise specified by history in the examination report.  She opined that the Veteran's mental condition is at least as likely as not related to his service based on the "direct temporal relationship" between the onset of depressive symptoms and his recent discharge from service.

The Veteran indicated that he receives private psychiatric treatment during the 2011 VA examination, so updated treatment records from the private provider should be obtained.

Accordingly, the case is REMANDED for the following:

1.  After obtaining any necessary authorization from the Veteran, develop any treatment records from the private psychiatrist from Caguas that have not already been associated with the record.

2.  The AOJ should forward the Veteran's claims file to the November 2011 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another psychologist or psychiatrist for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The provider must review the Veteran's entire record and should offer responses to the following:

(a)  Identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met and reconcile that conclusion with the private psychiatrist's April 2005 medical opinion (and subsequent reports) that the Veteran's reported symptoms are consistent with PTSD.   

(b)  If PTSD is diagnosed, the examiner should indicate whether such is related to any identified stressor event in service (if so, identify the stressor).  

(c)  Regarding any (and each) psychiatric disability other than PTSD diagnosed, the examiner should opine whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


